                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION
                                    No. 5:19-CV-94-D


UNITED STATES OF AMERICA,                    )
                                             )
                          Plaintiff,         )
                                             )
                v.                           )                      ORDER
                                             )
DOUGLAS DALE CLINE,                          )
CHAD DALE CLINE, and                         )
BJ TRUCKING COMPANY, INC.,                   )
                                             )
                          Defendants.        )


       As explained in open court and incorporated by reference, the court GRANTS in part and

DENIES in part defendants' motion for summary judgment [D.E. 29]. The court GRANTS

~mmmary judgment to Douglas Dale Cline on all four counts under the False Claims Act. The court

DENIES summaryjudgment to Chad Dale Cline and BJ Trucking Company, Inc. on counts one, two,

and three under the False Claims Act. The court GRANTS summary judgment to Chad Dale Cline

and BJ Trucking, Inc. on count four under the False Claims Act (i.e., the conspiracy count). The

United States has WITHDRAWN counts five, six, and seven, and those counts are no longer in the

case; The court DENIES ~ummary judgment to all three defendants on plaintiff's claim in count

eight under 28 U.S.C. § 3304(a)(2). The court GRANTS summary judgment to defendant Douglas

Dale Cline on plaintiff's claim in count eight under 28 U.S.C. § 3304(b). The court DENIES

summary judgment to defendants Chad Dale Cline and BJ Trucking Co., Inc. on plaintiff's claim in

count eight under 28 U.S.C. § 3304(b).

       The parties shall engage in a court-hosted settlement conference with United States

Magistrate Judge Gates. If the case does not settle, the parties shall submit proposed trial dates for

February or March 2022.




             Case 5:19-cv-00094-D Document 44 Filed 08/20/21 Page 1 of 2
SO ORDERED. This ~O day of August, 2021.




                                       ~SC.DEVERID
                                       United States District Judge




                                 2

    Case 5:19-cv-00094-D Document 44 Filed 08/20/21 Page 2 of 2
